—Judgment, Supreme Court, New York County (John Ark, J., and a jury), entered June 22, 1998, insofar as appealed from as limited by defendants’ brief, awarding plaintiff, before apportionment, $810,000 for past pain and suffering and $540,000 for future pain and suffering over 17 years, unanimously affirmed, without costs.
The awards for past and future pain and suffering do not deviate from what is reasonable compensation for plaintiff, a carpenter by trade, who had four fingers of his dominant hand fully amputated and reattached (cf., Leon v J & M Peppe Realty Corp., 190 AD2d 400, 415-416; Dauria v City of New York, 178 AD2d 289, lv denied 80 NY2d 751). Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.